 


109 HR 3144 IH: Respect for Life Pluripotent Stem Cell Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3144 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Bartlett of Maryland (for himself, Mr. Gingrey, Mr. Blunt, Ms. Pryce of Ohio, Mr. Beauprez, Mr. Gutknecht, Mr. Norwood, Mr. Osborne, Mr. Marshall, Mr. Culberson, Mr. Weller, Mr. Rohrabacher, Mr. Price of Georgia, Mr. Hefley, Mr. Bilirakis, Mr. English of Pennsylvania, Mr. Cannon, Mr. Gilchrest, and Mr. Deal of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for a program at the National Institutes of Health to conduct and support research in the derivation and use of human pluripotent stem cells by means that do not harm human embryos, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Respect for Life Pluripotent Stem Cell Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Stem cells may be derived from various sources, including adult tissue, umbilical cord blood, and living human embryos. The use of cells from embryos has drawn great interest in the scientific community but also raises very serious ethical concerns for many Americans, because as practiced today it requires the destruction of human embryos to obtain their cells. 
(2)The President’s Council on Bioethics in its May 2005 White Paper: Alternative Sources of Pluripotent Stem Cells, describes several potential methods to derive stem cells like those now derived through the destruction of embryos, but which would not involve doing harm to embryos. Some methods propose to involve embryos in ways that do not harm them, while others propose to reprogram adult cells to produce cells with the capabilities of embryonic stem cells without producing or involving embryos at all. 
(3)Such proposals should be thoroughly tested in animal models before being applied to humans, to establish that they do not involve creating or harming human embryos. 
(4)Several scientific reports also suggest that some subclasses of adult stem cells (derived from postnatal tissues, umbilical cord blood and placenta) show a flexibility comparable to that of stem cells now derived through the destruction of embryos. 
(5)American scientists should be encouraged to pursue all ethical avenues of stem cell research and to explore morally uncontroversial alternatives to research requiring the destruction of human embryos. 
3.Derivation of stem cells without harming embryos; research through National Institutes of HealthPart B of title IV of the Public Health Service Act (42 U.S.C. 284) is amended by adding at the end the following: 
 
409J.Basic and applied research on derivation and use of pluripotent stem cells without harming embryos 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Human embryoThe term human embryo includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of the Respect for Life Pluripotent Stem Cell Act of 2005, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
(2)Pluripotent stem cellThe term pluripotent stem cell means a cell that can in principle be differentiated to produce all or almost all the cell types of the human body, and therefore has the same functional capacity as an embryonic stem cell, regardless of whether it has the same origin. 
(b)In generalWith respect to producing stem cell lines for important biomedical research, the Director of NIH shall, through the appropriate national research institutes, provide for the conduct and support of basic and applied research in isolating, deriving and using pluripotent stem cells without creating or harming human embryos. Such research may include— 
(1)research in animals to develop and test techniques for deriving cells from embryos without doing harm to those embryos; 
(2)research to develop and test techniques for producing human pluripotent stem cells without creating or making use of embryos; and 
(3)research to isolate, develop and test pluripotent stem cells from postnatal tissues, umbilical cord blood, and placenta. 
(c)Prohibitions regarding harm to human embryosResearch under subsection (b) may not include any research that— 
(1)involves the use of human embryos; or 
(2)involves the use of stem cells not otherwise eligible for funding by the National Institutes of Health; or 
(3)involves the use of any stem cell to create or to attempt to create a human embryo, or 
(4)poses a significant risk of creating a human embryo by any means. 
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $15,000,000 in fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. Such authorization is in addition to other authorizations of appropriations that are available for such purpose.. 
 
